Citation Nr: 1042772	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from 
June 2007, November 2007, March 2008, and August 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  A Notice of Disagreement was 
received in April 2008, a Statement of the Case was issued in 
April 2009, and a Substantive Appeal was received in May 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA outpatient treatment records dated in November 2007 reflect 
that the Veteran was awarded Social Security disability benefits.  
All records associated with that award should be obtained.

Service treatment records reflect that the Veteran was assessed 
with several psychiatric disabilities, including adjustment 
disorder and personality disorder in July 2005, and depression in 
August 2005.  VA outpatient treatment records reflect that the 
Veteran was diagnosed with several psychiatric disabilities, 
including depression in January 2007, dysthymic disorder in March 
2007, anxiety in November 2007, and borderline personality 
disorder in May 2009.  Additionally, the Veteran was diagnosed 
with PTSD in August 2007, PTSD was ruled out in October 2007, and 
provisional PTSD was diagnosed in May 2009.  The Board notes that 
the Veteran underwent a VA examination in August 2007.  The 
examiner could not give an opinion without resorting to 
speculation regarding whether the Veteran's personality issues 
were exacerbated by his time in the military.  He nevertheless 
stated that it appears that the Veteran's personality issues were 
exacerbated by his time in the military.  The examiner also 
opined that the Veteran's depression does not seem to be related 
to his time in the military.  Given the above inconsistencies in 
the examiner's opinions, the Board finds that additional VA 
examination would be helpful in the adjudication of the claim.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all Social Security records, 
including medical reports, used in 
conjunction with the Veteran's award of 
Social Security disability benefits.

2.  Arrange for the Veteran to undergo a VA 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
psychiatric disorder is related to a period 
of the Veteran's active duty service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

3.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


